Case 7:19-cv-00052 Document 31-3 Filed on 07/01/20 in TXSD Page 1 of 3

                                                        Exhibit C to Defendant's
                                          Evidentiary Brief re: just compensation
Case 7:19-cv-00052 Document 31-3 Filed on 07/01/20 in TXSD Page 2 of 3

                                                        Exhibit C to Defendant's
                                          Evidentiary Brief re: just compensation
Case 7:19-cv-00052 Document 31-3 Filed on 07/01/20 in TXSD Page 3 of 3

                                                        Exhibit C to Defendant's
                                          Evidentiary Brief re: just compensation
